Citation Nr: 0519888	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a right shoulder disability, resulting from 
treatment at a VA medical facility in January and February 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

A motion to advance this case on the Board's docket has been 
granted.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran filed the current claim regarding 
compensation benefits under 38 U.S.C.A. § 1151 after October 
1997.

3.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery at a VA 
medical facility in January and February 1998, did not result 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
and was not the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for disability of the right shoulder, claimed to be 
the result of treatment at a VA medical facility in January 
and February 1998 are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (prior to, and as of, September 2, 
2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a letter dated in June 2004, and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Compensation Under 38 U.S.C.A. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
a right shoulder disability, claimed as due to surgical 
treatment he received in January and February 1998 at a VA 
medical center. 

The veteran filed this claim for compensation benefits under 
38 U.S.C.A. § 1151 in August 1999.  Previously, effective 
October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: (1) 
Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363).  Given that the effect of the changes is to 
make VA regulations consistent with the changes previously 
made to 38 U.S.C.A. § 1151, of which the veteran has been 
clearly advised, he is not prejudiced in the disposition of 
his claim herein. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The regulation implementing 38 U.S.C.A. § 1151 is 38 C.F.R. § 
3.358, which in pertinent part also provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  With respect to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  

The newly added 38 C.F.R. § 3.361 specifies: (1) the criteria 
for determining whether a veteran has an additional 
disability; (2) the criteria for establishing the cause of 
additional disability; (3) the criteria for establishing the 
proximate cause of additional disability; (4) the definition 
of "Department Employee" and Department facility"; and (5) 
the activities that are not considered hospital care, medical 
or surgical treatment, or examination furnished by a 
Department employee or in a Department facility.  

The instant claim is clearly subject to the newly added 
38 C.F.R. § 3.361, as the claim was filed after Congress 
amended 38 U.S.C.A. § 1151 in October 1997.  With respect to 
numbers 4 and 5, outlined above, there has not been a dispute 
as to whether the medical treatment at issue was furnished by 
VA employees at a VA facility.  With respect to numbers 1, 2, 
and 3 outlined above, the substance of the referenced 
criteria was communicated to the veteran in the January 2005 
supplemental statement of the case.  

In sum, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 
38 C.F.R. § 3.361 without first remanding the case to the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the VA 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of 
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based, to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

The Board has reviewed all of the considerable evidence of 
record potentially relevant to this claim, which consists of 
the veteran's contentions; service medical records; VA 
treatment records; and reports of VA examinations.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issues here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of the 
claimed disability on which the veteran bases his claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 
1151.  However, as discussed below, on review of the record 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran is entitled to benefits 
under 38 U.S.C.A. § 1151 with respect to that disability. 

VA medical records show that the veteran was treated in 
January 1998 for right shoulder complaints of pain and 
activity limits.  The initial impression was right shoulder 
impingement and rotator cuff tear.  The treatment providers 
planned for right shoulder arthroscopy, subacromial 
decompression, and rotator cuff repair later that month.  

A January 1998 VA treatment record shows that the treatment 
provider proposed treatment including to look at the right 
shoulder joint, clean out the joint, and possible repair of 
tendons.  An informed consent document noted risks of 
infection, nerve damage, clot, death, failure to improve 
symptoms, and bleeding.  The record shows that the veteran 
had an opportunity to ask questions and to indicate his 
understanding of the discussion of the risks, and that the 
veteran consented to the procedure.  

Later in January 1998, the veteran underwent the right 
shoulder surgery consisting of right shoulder arthroscopy, 
open subacromial decompression, and rotator cuff repair.  The 
following day after surgery the veteran was discharged in 
stable condition with a plan to begin physical therapy 
including passive range of motion of the right shoulder as 
tolerated.  Discharge medications for the right shoulder 
consisted of Vicodin for pain.

VA hospital records show that in February 1998 the veteran 
was admitted due to postoperative right shoulder infection.  
A hospital discharge summary report contains a primary 
diagnosis of postoperative wound infection.  Associated 
treatment records show that there was an infection at the 
incision site of the January 1998 surgery.  That report noted 
that the veteran was admitted and immediately started on 
Ancef, which after several days, was not improving the wound.  

An informed consent form noted prospective procedures of 
right shoulder open debridement, arthrotomy, and any 
indicated procedures.  That document shows that the veteran 
was informed of risks of bleeding and wound breakdown, that 
the veteran had an opportunity to ask questions and indicated 
his understanding, and that he consented to the procedure.  

During the hospitalization, the veteran underwent debridement 
of the shoulder.  During that operation, no frank pus was 
noted in the wound, however, copious amounts of necrotic 
tissue was present and attributed to suturing technique.  
After review, it was realized that a wound presentation could 
actually be non-infected and the present erythema and 
fluctuance could be purely from necrotic tissue beneath.  In 
light of the clinical presentation, however, it was decided 
to treat this as a deep wound infection with six weeks of 
intravenous antibiotics.  The report noted that none of the 
cultures grew out any organisms.

Subsequently during the hospitalization, the veteran 
underwent placement of a Groshong catheter to the left 
subclavian vein.  Throughout the veteran's course of 
treatment he remained afebrile, his vital signs remained 
stable, and his wound erythema improved after his initial 
incision and debridement.  A broad spectrum intravenous 
antibiotic was planned for when the veteran went home.  
Arrangements were made for a home nurse to administer the 
antibiotics.  At the time of discharge, the veteran was 
afebrile.  His wounds were clean, dry and intact with no 
remaining signs of infection.  He was discharged in stable 
condition.

A VA medical record in March 2000 shows that the veteran was 
seen for evaluation of his right shoulder loss of motion 
since having two surgical procedures in 1998.  The report 
noted the following history.  The veteran had been diagnosed 
with right shoulder rotator cuff tear/tendonitis and had 
evaluation and surgical repair in 1998.  Several weeks after 
that, while undergoing physical therapy, the veteran 
developed an infection for which oral antibiotics were not 
effective.  He then had a second surgery to clean out and 
remove infection.  He was then discharged and given 
intravenous antibiotics at home by a visiting nurse for 35 
days.  He was also receiving physical therapy for six to 
eight weeks.  The veteran's full range of motion of the right 
shoulder never returned and has left him partially disabled 
when using his right arm.  After examination, the report 
contains an assessment of decreased range of motion of more 
than 50 percent of right shoulder joint causing difficulty 
with normal activities of daily living.

A VA orthopedic outpatient note in April 2002 contains the 
following assessment.  The veteran had a history of right 
rotator cuff tear that was treated surgically in 1998.  This 
was complicated by postoperative deep infection requiring 
debridement and removal of infected suture anchors.  The 
veteran appears to have subsequently developed an adhesive 
capsulitis of his right shoulder.  The examiner noted that 
the veteran had been told that he could continue with therapy 
to try and achieve more motion but that this was unlikely.  
The examiner stated that at this point he would not offer the 
veteran a surgical option, and that the veteran understands 
this and has chosen not to do therapy.

The veteran was examined by VA in October 2002 for the 
purpose of obtaining an opinion to assist in addressing the 
question of whether there is any additional disability 
warranting entitlement to compensation under U.S.C.A. § 1151.

That VA examiner noted that the veteran's main problem was 
that he had decreased range of motion in his shoulder from 
his preoperative status.  On examination showed a scar in the 
deltoid area, which was vertical and splits the deltoid into 
anterior and posterior portions.  On range of motion study of 
the shoulder, the veteran had 30 degrees of extension and 10 
degrees of abduction; and 90 degrees of internal rotation and 
zero degree of external rotation.  The report contains a 
diagnosis of functional loss, right shoulder, of a marked 
degree secondary to the surgery and/or infection.  

The examiner opined that review of the chart including the 
operative notes, indicated that the veteran was properly 
treated.  The examiner further opined that the protocol did 
not require that antibiotics be given at the time of the 
surgery.  The examiner further indicated an opinion that an 
infection would not necessarily be avoided even if 
antibiotics were given.  The examiner stated that the veteran 
presently was markedly incapacitated by his right shoulder 
with decreased range of motion of at least 50 percent from 
his preoperative status.   

The Board finds that this report provides persuasive evidence 
against the veteran's  claim for benefits under 38 U.S.C.A. § 
1151.

The evidence indicates that the claimed disability consists 
of a decreased range of motion in the right shoulder, 
diagnosed as functional loss, right shoulder, of a marked 
degree secondary to the surgery and/or infection.  Although 
the evidence indicates that there is an increased right 
shoulder disability following VA treatment in 1998, there are 
no medical opinions contrary to the October 2002 VA opinion 
to show that any disability of the right shoulder resulted 
from (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  The October 2002 examiner opined 
that the veteran had been properly treated, that protocol did 
not require that antibiotics be given at the time of the 
surgery, and that an infection would not necessarily be 
avoided even if antibiotics were given.  

On review of the claims file, the preponderance of the 
evidence is against a finding that the veteran had an 
additional disability on which to premise a claim under 
§ 1151.  The Board concludes that the evidence does not 
suggest that there were any complications proximately due to 
the medical treatment by the VA in 1998 which also resulted 
from (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  In connection with the latter, the 
veteran was informed of the possible risks of infections, 
indicating that this was a foreseeable event.

The Board has reviewed the veteran's statements.  Although 
the veteran has provided statements as to the problems he 
associates with the VA treatment, the veteran's own opinion 
as to whether VA treatment caused the claimed disability, or 
whether VA was at fault, is not competent medical evidence.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation for a right shoulder disability under 38 
U.S.C.A. § 1151, based on VA surgery and treatment in January 
and February 1998.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There is no approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter and the veteran is not entitled to the benefit of 
the doubt in resolving such issue.  38 U.S.C.A. § 5107.  
Based on the above finding, the Board concludes that the 
criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, have not been 
met.  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for a right shoulder disability, claimed to be the result of 
treatment at a Department of Veterans Affairs (VA) medical 
facility in January and February 1998, is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


